  Case 1:18-cv-01334-RJJ-PJG ECF No. 89 filed 12/27/19 PageID.903 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN

MICHAEL PUNG, as the personal
representative of the ESTATE OF                 Case No. 18-cv-1334
TIMOTHY SCOTT PUNG,                             Hon. Robert J. Jonker

             Plaintiff,

vs.



PETER M. KOPKE, in his personal
capacity; PATRICIA DEPRIEST, in
her personal capacity; STEVEN W.
PICKENS, in his official and personal
capacity, and COUNTY OF ISABELLA,

             Defendants.


Outside Legal Counsel                     Cummings, McClorey, Davis & Acho, P.L.C.
Philip L Ellison (P74117)                 Allan C. Vander Laan (P33893)
Attorney for Pung/Estate                  Bradley C. Yanalunas (P80528)
P.O. Box 107                              Counsel for Pickens/Isabella County
Hemlock, Ml 48626                         2851 Charlevoix Dr., SE, Ste. 327
Ph: (989) 642-0055                        Grand Rapids, Ml 49546
pellison @olcplc.com                      Ph: (616) 975-7470
                                          avanderlaan@cmda~iaw.com
William Selesky (P77750)                  bvanalunas@cmda-law.com
Department of Attorney General
Asst. Attorney General - Labor Div.       Charles A. Lawler (P65164)
Counsel for Kopke                         Clark Hill PLC
P.O. Box 30217                            Counsel for DePriest
Lansing, Ml 48909                         212 E. Cesar E. Chavez Ave.
Ph: (517) 373-2560                        Lansing, Ml 48906
SeieskvWI (S)michiqan.gov                 Ph: (517) 318-3100
                                          clawler@ciarkhill.com




             RESPONSE OF DEFENDANTS PICKENS AND COUNTY OF ISABELLA
              OPPOSING PLAINTIFF'S MOTION TO CITE INAPPOSITE CASE LAW




01049182-1
   Case 1:18-cv-01334-RJJ-PJG ECF No. 89 filed 12/27/19 PageID.904 Page 2 of 3




                                     STATEMENT OF FACTS


             Plaintiff Pung moves to offer Novak v. City of Parma, 932 F.3d 421 (6th Cir. 2019)

as belatedly discovered "authority" to support his "conspiracy" claim. This should be

denied.

                                           ARGUMENT


             The Novak case does not (and cannot) undermine Supreme Court rejection of

conclusory claims. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,555 (2007), Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Mere allegations that Defendants met and agreed to

unlawful conduct do not meet the "relatively strict" pleading standard for "conspiracy."

Gavitt v. Born, 835 F.3d 623, 647 (6th Cir. 2016), Heyne v. Metropolitan Nashville

Public Schools, 655 F.3d 556, 563 (6th Cir. 2011). Conduct that "is just as consistent

with independent conduct as it is with "conspiracy" will not support the claim. Hensley v.

Gassman, 693 F.3d 681, 695 (6th Cir. 2012).

             The Novak case addressed First Amendment "retaliation," where alleged

retaliatory motive of police actors could state a plausible claim. Such is not the case here,

where Defendant Pickens is obligated under M.C.L. 211.78 et seq. to proceed with

foreclosure after an assessor (e.g., Defendant DePriest) exercises the assessor's legal

authority to declare a tax delinquency. M.C.L. 211.119, M.C.L. 211.24, M.C.L. 211.55,

M.C.L. 211.57. Alleged ill-will by Pickens toward Pung is irrelevant. Foreclosure in light

of DePriest's assessment was the independent statutory obligation of Pickens (and

Isabella County), wholly apart from any alleged "conspiracy." Pung's allegations are not

enough to state a plausible "conspiracy" claim. Hensley, 693 F.3d at 695.




01049182-1
   Case 1:18-cv-01334-RJJ-PJG ECF No. 89 filed 12/27/19 PageID.905 Page 3 of 3



                                    RELIEF REQUESTED

             The Novak case is inapposite here.      This Court should deny Plaintiff Pung's

belated offer of this so-called "authority."

                                     Respectfully submitted,

                                     CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

                                     /s/ Allan C. Vander Laan
                                     Allan C. Vander Laan (P33893)
                                     Bradley C. Yanalunas (P80528)
                                     Attorneys for Defendant Steven Pickens
                                     and County of Isabella
                                     Cummings, McClorey, Davis & Acho. P.L.C.
                                     2851 Charlevoix Drive, SE, Ste. 327
                                     Grand Rapids, Ml 49546
                                     616/975-7470

Dated: December 27, 2019


                                 CERTIFICATE OF SERVICE

I hereby certify that on December 27, 2019,1 electronically filed the foregoing paper with
the Clerk of the Court using the ECF system, which will send notification of such filing to
the following:

Philip L. Ellison
pellison@olcplc.com

William Selesky
SeleskvWI @michiqan.qov

Charles A. Lawler
clawler@clarkhill.com

                                               /s/Marie E. Jones
                                               Legal Assistant
                                               Cummings, McClorey, Davis & Acho, P.L.C.




01049182-1
